Exhibit 23.1 Weinberg & Baer LLC 115 Sudbrook Lane, Baltimore, MD 21208 Phone (410) 702-5660 Mr. Nir Eliyahu, President Advanced Cellular, Inc. 5348 Vegas Drive Las Vegas NA Dear Mr. Eliyahu: CONSENT OF INDEPENDENT AUDITOR We consent to the incorporation in the Registration Statement of Advanced Cellular, Inc. on amended Form S-1 of our report on the financial statements of the Company as its registered independent auditor dated August 26, 2010, as of and for the period ended June 30, 2010. We further consent to the reference to our firm in the section on Experts. Respectfully submitted, /s/ Weinberg & Baer LLC Weinberg & Baer LLC Baltimore, Maryland October 13, 2010
